 In the Matter of SHAW LUMBER COMPANYandLUMBER & SAWMILLWORKERSUNION, LOCAL2544, CHARTERED BY THE UNITED BROTHER-HOOD OF CARPENTERS AND JOINERS OF AMERICA,AFFILIATED WITH THEA. F. OF L.--Case No. R-2156SUPPLEMENTAL, DECISION,-ANDDIRECTION OF RUN-OFF ELECTION,March6, 1941On December 31, 1940,the NationalLaborRelations Board,hereincalled the Board, issued a Decision and' Direction of Election in thisproceeding1directing that an election by secret ballot be conductedamong certain employees of Shaw Lumber Company,Tionesta, Cali-fornia, herein calledthe Company,to determine whether they"desireto be represented for the purposes of collective bargaining by Lumber& Sawmill Workers Union, Local 2544,chartered by the UnitedBrotherhood of Carpenters and Joiners of America,affiliated withthe A.F. of L.,herein called Local 2544,or byInternationalWood-workers of America, Local 6-12, herein called the I.W. A., or -byneither.I--Pursuant to the Direction of Election,an election by secret ballotwas conducted on January -29,11941.,under the direction-and supervisionof the Regional Directorfor the TwentiethRegion(San Francisco,California).On February 4, 1941, ;theRegional Director,actingpursuantto ArticleIII, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, prepared and dulyserved upon the parties an Election Report setting forth the resultsin the election.No objections to the conduct of the ballot or theElection Report have been filedby any of theparties.As to the results of the balloting,the Regional Director reportedas follows :1 28 N L. R B 81830 N. L. R. B., No. 15.93 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDTotal number eligibleto vote-------------------------------- 222Number of votes for Lumber & Sawmill Workers Local UnionNo. 2544, United Brotherhood of Carpenters and Joiners ofAmerica, A. F. L-----------------------------------------75Number of votes for International Woodworkers of America,C. 1. 0:, Local No. 6-12 -------------------------------------38Number of votes for neither---------------------------------48Total number of ballots counted------------------------------161Number of blank ballots------------------------------------0Number of void ballots---------------------------------------0Numberof challenged ballots--------------------------------10The Regional Director reported that inasmuch as the challengedballots could not affect the results of the election, they were not counted.On February 3, 1941, Local No. 2544, the union which received aplurality of the votes cast, requested that a run-off election be heldby the Board in which the names of the two unions only should appearon the ballot. It appears that no representative has been selectedby a majority of those voting in the election but that a substantialmajority of the employees voting desire ,to bargain collectively withthe Company.Under these circumstances we shall direct that arun-off election be held among the employees in the appropriate unit,in which the eligible employees will be given the opportunity to de-cide whether they desire to be represented by Local 2544 or by theI.W. A. for the purposes of collective bargaining.DIRECTION OF RUN-OFF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTEDthat, as part of the, investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Shaw Lumber Company, Tionesta, California, an election bysecret'ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction of Run-off Election,under the direction and supervision of the Regional Director for theTwentieth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among the employees of Shaw Lumber Com-pany described in the Direction of Election issued on December 31,1940, but excluding those who have since quit or been discharged forcause, to determine whether they desire to be represented for thepurposes of collective bargaining by Lumber & Sawmill Workers SHAW LUMBER COMPANY95Union, Local 2544, chartered by the United Brotherhood of Carpentersand Joiners of America, affiliated with the A. F. of L., or by Inter-nationalWoodworkers of America, Local 6-12.MR. WILLIAM M. LEIS soN, dissenting :For the reasons stated in my dissenting opinion inMatter of Coo8Bay Lumber Company,2 Iwould not direct a run-off election.2Matterof CoosBay Lumber CompanyandLumber.&Sawmill Workers Union,Local No.P573,16 N. L. it. B. 476.1